Citation Nr: 9903080	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  95-26 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than October 17, 
1991 for the award of compensation benefits for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 31, 
1995 for the award of a 100 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from October 1961 to 
November 1972.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a 
psychiatric disorder was denied by the RO in 1981, 1984, and 
1987.

2.  His reopened claim for service connection for a 
psychiatric disorder was received by the RO in October 1991.

3.  In a rating action dated in May 1994 service connection 
was granted for PTSD and a 30 percent rating was assigned 
effective in October 1991, the date of receipt of the 
reopened claim.

4.  The veteran did not file a notice of disagreement with 
that determination within one year after he was notified of 
it and it became final.

5.  During the period from June 1, 1993 through October 30, 
1995, the veteran's PTSD was manifested by some anxiety and 
depression productive of no more than definite social and 
industrial impairment.


CONCLUSIONS OF LAW

1.  The criteria for payment of compensation benefits for a 
psychiatric disorder prior to October 17, 1991 are not met.  
38 U.S.C.A. § 5110(a), (b)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.400(b)(2), (q)(1)(ii) (1998).

2.  The criteria for payment of a rating in excess of 30 
percent for PTSD for the period from October 17, 1991 through 
May 31, 1993 are not met.  38 U.S.C.A. § 5110(a), (b)(1), 
(b)(2) (West 1991 & Supp. 1998); 38 C.F.R. § 3.400(b)(2), 
(q)(1)(ii) (1998).

3.  The criteria for payment of a rating in excess of 30 
percent for PTSD for the period from June 1, 1993 through 
October 30, 1995 are not met.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 1998); 38 C.F.R. § 4.132 Code 9411 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I
The veteran's initial claim for VA compensation benefits was 
received in May 1975.  He claimed service connection for drug 
abuse and a liver disorder.  In a rating action dated in July 
1975 service connection for history of infectious hepatitis 
was granted and service connection for drug abuse was denied 
as resulting from the veteran's own willful misconduct.  The 
veteran was notified of that decision and did not file a 
notice of disagreement within one year after notification.

In April 1981 correspondence was received from the veteran 
which was accepted as a claim for, inter alia, service 
connection for a chronic personality disorder and for 
depressive neurosis.  In a rating action dated in June 1981 
service connection for those disorders was denied on the 
basis that they were not shown to have been incurred in or 
aggravated during service.  The veteran was promptly notified 
of that decision.  Additional medical evidence was received 
pertaining to a psychiatric disorder and service connection 
for a psychiatric disorder was again denied.  The veteran was 
notified of that decision in a letter dated July 20, 1981.  
In a letter dated July 23, 1981 the veteran stated that he 
believed that the recent denial of benefits was based on 
insufficient evidence, since additional information was 
submitted late and was not considered.  He stated that he 
"would like to file a formal notice of disagreement, and 
request an appeal whereby the recently submitted additional 
information is considered."  In August 1981 the RO sent a 
letter to the veteran asking that he explain with which 
notification and which issues he disagreed.  There was no 
further communication from the veteran until he submitted a 
claim form and additional medical evidence in December 1983.  

In January 1984, the RO denied the veteran's attempt to 
reopen his claim for service connection for a psychiatric 
disorder on the basis that he had not submitted new and 
material evidence to reopen his claim.  The veteran was 
promptly notified of that decision and did not submit a 
notice of disagreement within one year after issuance of 
notification thereof.

On a claim form received by the VA in February 1987 the 
veteran specifically claimed service connection for PTSD.  He 
was requested to provide current medical evidence to support 
that claim and, when he failed to respond to that request, he 
was notified that his claim was denied.  

On October 17, 1991 a claim form and letter was received from 
the veteran in which he again claimed service connection for 
PTSD.  Service connection for PTSD was ultimately granted and 
a 30 percent rating was awarded effective October 17, 1991.

With regard to the first issue now before the Board, 
entitlement to an effective date earlier than October 17, 
1991 for the award of compensation benefits for PTSD, the law 
provides that the effective date of award of compensation 
benefits based on an original claim is the date of discharge 
from service if application therefor is received within one 
year after discharge.  Otherwise, the effective date of award 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.400(b)(2) (1998).  
Where compensation benefits are granted based on new and 
material evidence received after final disallowance of a 
claim, the effective date of award is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii) (1998).

In this case the veteran's claim for service connection for a 
psychiatric disorder was denied by the RO in 1981, 1984 and 
1987.  Those prior RO decisions were not appealed and became 
final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1998).  He 
reopened his claim in October 1991.  In such a case the law 
clearly provides that benefits cannot be paid for any time 
earlier than the date of receipt of the reopened claim.  
There is no provision for paying benefits from an earlier 
date based on the veteran's assertion that his psychiatric 
disorder existed from an earlier date.

The United States Court of Veterans Appeals (Court) has held 
that where the law and not the evidence is dispositive, the 
Board should deny an appeal because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  The veteran in this case has 
failed to allege facts which meet the criteria set forth in 
the law or regulations and, accordingly, his claim must be 
denied.

With regard to the second issue now before the Board, 
entitlement to an effective date earlier than October 31, 
1995 for the award of a 100 percent rating for post-traumatic 
stress disorder (PTSD), the Board notes that service 
connection for PTSD was initially granted in a rating action 
dated in May 1994 and a 30 percent rating was assigned 
effective in October 1991.  The veteran was notified of that 
rating action in a letter dated in May 1994 and a notice of 
disagreement was not received within one year after issuance 
of notification thereof.  That RO decision was not appealed 
became final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
1998).  Therefore, under the provisions of the law and 
regulations cited above, any subsequent award of a rating 
higher that 30 percent cannot be based on that claim and the 
Sabonis rule applies.

Following the May 1994 decision of the RO, additional 
evidence was received and in April 1995 the RO confirmed the 
30 percent rating for the veteran's PTSD.  The Board notes 
that the veteran filed a timely appeal with that decision.  
The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991 & Supp. 1998).  The first of the 
evidence which was received after the May 1994 decision of 
the RO and which became the basis for the veteran's claim for 
increase which was denied and appealed, was received by the 
RO on May 31, 1994.  That date must be considered as the date 
of receipt of the veteran's application for an award of 
increased compensation.  Therefore, with regard to the 
veteran's claim for a rating in excess of 30 percent for the 
period from June 1, 1993 through October 30, 1995, there has 
been no final decision and the provisions of the rating 
schedule are controlling.

Under the rating schedule provisions in effect prior to 
November 7, 1996 a 30 percent rating was warranted for PTSD 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms which resulted in 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating was provided where the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and there 
were symptoms which resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to result 
in considerable industrial impairment.  A 70 percent rating 
required that the ability to establish or maintain effective 
or favorable relationships with people be severely impaired 
and that there be severe impairment of social and industrial 
adaptability.  A 100 percent rating was provided where the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community and that there were totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.   38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. § 4.132 Code 9411 (1996).

Unfortunately, the veteran apparently discontinued 
psychiatric treatment for most of the period in question.  
The record shows that he was hospitalized at a VA facility 
from July to October 1992 for treatment of poly-substance 
abuse and PTSD.  The report of that period of hospitalization 
focuses primarily on treatment for substance abuse.  On 
admission he was reported to be somewhat depressed and very 
anxious.  He reported suicidal ideation.  He was cognitively 
intact and judgment was within normal limits.  Thought 
processes were goal directed and fairly tight.  On discharge 
from the hospital he was reported to be euthymic and somewhat 
less anxious.  On VA examination in December 1992 it was 
reported that the veteran was alert, somewhat restless, 
anxious, friendly and cooperative.  He was preoccupied, but 
did not appear depressed.  Speech was coherent and relevant.  
He complained of difficulty sleeping and of dreams of war 
scenes.  He was oriented to time, place and person and there 
was no significant memory dysfunction.  There was evidence of 
low anxiety frustration tolerance, impulsivity, poor judgment 
and difficulty dealing with his anger and aggression.  The 
examiner concluded that there was insufficient evidence for 
PTSD.  

VA outpatient clinic records dated between June 1993 and 
October 1995 reveal that in November 1993 the veteran 
reported that he had PTSD which started two years earlier.  
He stated that he had stopped treatment one year earlier.  He 
reported thoughts and plans of suicide, but no attempts.  He 
was alert, oriented in three spheres, and fluent.  In October 
1995 the veteran indicated that he wanted to get reconnected 
with the mental hygiene clinic.  He stated that his 
psychiatrist had left more than one year earlier and he never 
received out-patient follow up.  He stated that things were 
O.K., so he did not mind.  He reported an increase in PTSD 
symptoms during the previous six weeks. He reported increased 
nightmares, flashbacks, anxiety, ruminative thoughts and 
startle reaction and decreased sleep.  

During his period of hospitalization in 1992 the veteran 
exhibited some anxiety and depression, but his treatment was 
primarily for substance abuse.  Restlessness and anxiety and 
complaints of nightmares and insomnia were the only symptoms 
reported on on VA examination in December 1992.  No 
significant symptoms were reported during an out-patient 
visit in November 1993.  In October 1995 the veteran first 
mentioned an increase in his psychiatric symptomatology.  At 
that time he mentioned symptoms, but there is no indication 
of the severity of those symptoms.  He also stated that he 
had not had out-patient care for more than one year and had 
been O.K..  Symptoms productive of considerable industrial 
impairment are not shown during the time from June 1, 1993 
through October 30, 1995.  The evidence does not provide a 
basis for assigning a rating in excess of 30 percent during 
that time.


ORDER

An effective date earlier than October 17, 1991 for the award 
of compensation benefits for PTSD is denied.  An effective 
date earlier than October 31, 1995 for the award of a 100 
percent rating for PTSD is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 8 -
